Citation Nr: 1528647	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional vocational rehabilitation benefits under 38 U.S.C.A. Chapter 31.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to September 2005 and from October 2005 to December 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the case was remanded for the Veteran to be scheduled for a videoconference hearing before the Board.  Such hearing was held before the undersigned in April 2015; a transcript is associated with the record.

A November 2010 VA Form 21-22 documents the Veteran's appointment of Missouri Veterans Commission (MVC) as her representative.  While she submitted a written statement in December 2012 noting that she wished to represent herself, she thereafter appeared at the April 2015 hearing with a representative from MVC who was identified on the record as her representative (in essence revoking .her revocation of MVC as her representative-which was not implemented by the Agency of Original Jurisdiction (AOJ)).  Accordingly, the Board finds that the November 2010 VA Form 21-22 remains valid, and that MVC is the Veteran's representative (as acknowledged on the preceding page).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


REMAND

The Veteran's service-connected disabilities include: (1) right wrist carpal tunnel syndrome, rated 30 percent; (2) major depressive disorder, rated 30 percent; (3) right upper extremity peripheral neuropathy, rated 30 percent; (4) type 2 diabetes mellitus (with hyperlipidemia), rated 20 percent; (5) left upper extremity peripheral neuropathy, rated 20 percent) (6) right lower extremity diabetic peripheral neuropathy, rated 20 percent; (7) left lower extremity diabetic peripheral neuropathy, rated 20 percent; (8) left hip tronchanteric bursitis, rated 10 percent; (9) hypertension, 10 percent; (10) cystocele with urinary incontinence, rated 10 percent; (11) left wrist carpal tunnel syndrome, rated 10 percent; (12) cervical strain to include arthritis, rated 10 percent; and (13) lumbar strain to include arthritis,  rated 10 percent; the combined rating for service connected disabilities is 100 percent.  Therefore, she meets the service-connected disability criteria for establishing basic entitlement to vocational rehabilitation training.  See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

The Veteran participated in a Vocational Rehabilitiation program under Chapter 31 beginning in February 2008, but the program was terminated in November 2010 after the Veteran apparently indicated that she was not interested in full-time employment.  She now contends that she is interested in securing full-time employment as an audiologist, and alleges that she is unable to secure gainful employment in that field because she lacks a Doctorate Degree in Audiology (Au.D.).

On VA vocational rehabilitation assessment in January 2012, the Veteran reported that she was requesting job placement assistance.  The counselor noted that the Veteran had attained both a Bachelor's and a Master's Degrees in Audiology following her military service.  It was also noted that the Veteran was currently employed and was not in danger of losing her job because she had not received any negative reviews due to the effects that her service-connected disabilities had on her work performance at that time.  The counselor listed all of the Veteran's service-connected disabilities, but concluded that the Veteran was "suitably employed" and did not have an employment handicap.  The counselor further opined that the Veteran did not meet the criteria for an employment handicap "due to having overcome the impairments to employability as she is currently employed or qualifies for employment that is consistent with her abilities, aptitudes, and interests."  The counselor concluded that the Veteran did not have a vocational impairment, that her service-connected disabilities did not contribute in substantial part to the vocational impairment, that the Veteran had overcome the effects of the vocational impairment, and that achievement of her vocational goal was currently reasonably feasible.

At the April 2015 hearing before the undersigned, the Veteran testified that, at the time of the January 2012 VA vocational rehabilitation assessment, she was working only two days a week (which was not full-time or gainful) in a job where she was not able to take breaks (necessitated by her service-connected disabilities, especially diabetes).  She testified that she now works only one day a week (which is not full-time or gainful), which she alleged was all that was available based on her current education level (Master's Degree).  She testified that she currently wants to obtain full-time employment, but has not been able to find any as entry-level jobs in the field now require a Doctorate Degree.

In light of the Veteran's testimony at the April 2015 hearing, the Board finds that a new VA vocational rehabilitation assessment is needed to ascertain whether she now has an employment handicap and whether her service-connected disabilities prevent her from obtaining and retaining employment consistent with her abilities, aptitudes, and interests.

Finally, as noted above, the Veteran had dismissed MVC as her representative in writing, in December 2012, but thereafter appeared at the hearing before the Board accompanied by a representative from that organization.  Technically, as the November 2010 POA designation was revoked, a new designation of POA (on VA Form 21-22) is needed for the record, to ensure that there is no future misunderstanding regarding representation.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain from the Veteran/her representative an updated VA from 21-22 designating MVC as her representative.

2.  The AOJ should arrange for a new VA vocational rehabilitation assessment of the Veteran.  The Veteran's entire record must be reviewed by the counselor in conjunction with the assessment.  Based on review of the record (to include the April 2015 hearing testimony) and interview of the Veteran, the Vocational Rehabilitation counselor must indicate whether the Veteran now has an employment handicap and whether her service-connected disabilities prevent her from obtaining and retaining employment consistent with her abilities, aptitudes, and interests.  The counselor must explain the rationale for all opinions.

3.  The AOJ should review the record, ensure that all development sought is completed, and then readjudicate the appellants claim of entitlement to additional vocational rehabilitation benefits under 38 U.S.C.A. Chapter 31.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

